Exhibit 10.10

 

Loan No: 94-0960131

GUARANTY OF RECOURSE OBLIGATIONS OF BORROWER

(HARVEST SQUARE)

 

THIS GUARANTY OF RECOURSE OBLIGATIONS OF BORROWER (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, this
(“Guaranty”) is made as of this 15th day of December, 2014 in favor of PNC BANK
NATIONAL ASSOCIAITON, a national banking association, having an address at 10851
Mastin, Overland Park, KS 66210 (together with its successors and/or assigns,
"Lender") by INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation,
having its principal place of business at 2901 Butterfield Road, Oak Brook, IL
60523 ("Guarantor").

 

BACKGROUND

 

A.              Contemporaneously herewith, IREIT HARVEST SQUARE, L.L.C., a
Delaware limited liability company ("Borrower") is assuming a loan ("Loan") in
the maximum principal amount of $6,800,000.00, which Loan is evidenced by, among
other documents, that certain Loan Agreement dated December 12, 2011, made by
KRG HARVEST SQUARE, LLC, a Delaware limited liability company f/k/a INLAND
DIVERSIFIED HARVEST SQUARE, L.L.C., a Delaware limited liability company
("Original Borrower"), and Lender (together with all renewals, modifications,
and amendments thereof in writing between the parties thereto, the "Loan
Agreement"). The Loan will be evidenced by, inter alia, the Note and the
Security Instrument

 

B.              Borrower is assuming the Loan pursuant to that certain Consent
and Assumption Agreement with Limited Release, dated as of even date herewith,
by and among Original Borrower, Inland Diversified Real Estate Trust, Inc.,
Borrower, Guarantor, and Lender (the "Assumption Agreement"). The term "Loan
Documents" shall have the meaning set forth in the Assumption Agreement and
shall include, without limitation, the Assumption Agreement and the other New
Loan Documents (as defined in the Assumption Agreement).

 

C.              Lender is not willing to consent to Borrower's assumption of the
Loan unless Guarantor unconditionally guarantees for the benefit of Lender all
obligations and liabilities of Borrower with respect to the Loan arising from
and after the date hereof for which Borrower is personally liable.

 

D.             Guarantor owns a direct or indirect interest in Borrower and will
derive substantial benefit from Lender's consenting to the assumption of the
Loan.

 

NOW, THEREFORE, to induce Lender to consent to the assumption of the Loan, and
in consideration of the substantial benefit Guarantor will derive from the
assumption of the Loan, and other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, and intending to be legally bound
hereby, Guarantor hereby agrees as follows:

 



1

 

 

ARTICLE 1. DEFINED TERMS

 

1.01. Defined Terms. Capitalized terms used in this Guaranty and not
specifically defined in this Guaranty have the meaning provided in the Loan
Agreement. As used herein, the following terms shall have the following
meanings:

 

"Guaranteed Obligations" shall mean (i) all obligations and liabilities of
Borrower to Lender for any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys' fees and costs
reasonably incurred) arising out of or in connection with any of the matters set
forth in Section 11.3(a) of the Loan Agreement based on any act or omission
occurring from and after the date hereof, (ii) the entire amount of the Debt
upon the occurrence after the date hereof of any of the matters or events
specified in Section 11.3(b) of the Loan Agreement, and (iii) all amounts due
under Section 3.03 of this Guaranty.

 

"Guarantor Claims" shall mean all debts and liabilities of Borrower to any
Guarantor, together with interest thereon, whether such debts and liabilities
now exist or are hereafter incurred or arise, or whether such obligations of
Borrower thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or liabilities be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person in whose favor such debts and liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be created. Guarantor Claims shall include without limitation all
rights and claims of any Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor's payment of all or any
portion of the Guaranteed Obligations.

 

ARTICLE 2. OBLIGATION GUARANTEED

 

2.1.          Guaranty of Guaranteed Obligations. Each Guarantor absolutely,
irrevocably and unconditionally, guarantees to Lender the prompt and
unconditional payment and performance of the Guaranteed Obligations as and when
the same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise. Each Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor.

 

2.2.          Nature of Guaranty. This Guaranty is an irrevocable, absolute and
continuing guaranty of payment and performance, and not a guaranty of
collection. This Guaranty may not be revoked by any Guarantor and shall continue
to be effective with respect to any Guaranteed Obligations arising or created
after any attempted revocation by any Guarantor. This Guaranty may be enforced
by Lender and any subsequent holder of the Note (or any part thereof or interest
therein) and shall not be discharged by the assignment or negotiation of all or
part of the Note or the other Loan Documents. This Guaranty shall remain in full
force and effect and will be discharged only if and when the Debt has been paid
in full, and the Other Obligations have been fully performed, without regard to
the validity, regularity or enforceability of the Note, the Loan Agreement, or
the other Loan Documents; provided, however, that notwithstanding any of the
foregoing to the contrary, this Guaranty shall remain in full force and effect
for so long as any

 

 



2

 

 

payment hereunder may be voided in bankruptcy proceedings as a preference or for
any other reason. Nothing herein shall waive any right which Lender may have
under Section 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy
Code to file a claim for the full amount of the Debt or to require that all
Collateral shall continue to secure all of the Debt in accordance with the Loan
Documents.

 

2.3.          Direct Action Against Guarantor. Lender has the right to demand
that each Guarantor pay, in lawful money of the United States of America, and
the right to require each Guarantor to comply with and satisfy, its obligations
and liabilities under this Guaranty, and shall have the right to proceed
immediately against any Guarantor with respect thereto, without being required
to (i) attempt recovery first from Borrower or any other Person, (ii) first sue
Borrower or any other Person on the Note or any other Loan Document, or join
Borrower or any other Person in any suit against any Guarantor, (iii)
demonstrate that the Collateral for the Debt is inadequate security or that
Lender has exercised (to any degree) or exhausted any of Lender's other rights
and remedies with respect to Borrower, any other Person, or any Collateral for
the Debt, (iv) mitigate damages or take any action other action to reduce,
collect or enforce the Guaranteed Obligations, or (v) resort to any other means
of obtaining payment or performance of the Guaranteed Obligations. Any such
demand may be made at any time coincident with or after the time for payment or
performance of any of the Guaranteed Obligations. No liability or obligation of
any Guarantor hereunder shall be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Borrower, or any
other Person, against Lender or against payment of the Guaranteed Obligations,
whether such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating such obligations) or otherwise.

 

ARTICLE 3.

GENERAL TERMS AND CONDITIONS

 

3.1.          Payments; Interest on Amounts Payable Hereunder. Amounts payable
to Lender under this Guaranty shall be immediately due and payable on Lender's
written demand and shall be paid without reduction by set-off, defense,
counterclaim or cross-claim. Interest at the Default Rate shall accrue on any
judgment obtained by Lender in connection with the enforcement or collection of
amounts due under this Guaranty until such judgment is paid in full. Lender may
apply all money received by Lender to payment or reduction of the Debt or
reimbursement of Lender's expenses, in such priority and proportions, and at
such time or times as Lender may elect.

 

3.2.          Cumulative Remedies. Each Guarantor hereby acknowledges that,
following the occurrence and during the continuance of an Event of Default,
Lender is entitled to accelerate the Debt and exercise all other rights and
remedies as have been provided to Lender under the other Loan Documents, by law
or in equity, including, without limitation enforcement of this Guaranty. All
rights and remedies of Lender are cumulative and concurrent and may be exercised
separately and independently, concurrently or successively, or together, in
Lender's sole discretion and as often as occasion therefor shall arise. Lender's
delay or failure to accelerate the Debt or exercise any other remedy upon the
occurrence of an Event of Default shall not be deemed a waiver of such right or
remedy. No partial exercise by Lender of any right or remedy will preclude
further exercise thereof. Notice or demand given to any Guarantor in any
instance

 



3

 

 

will not entitle any Guarantor to notice or demand in similar or other
circumstances nor constitute Lender's waiver of its right to take any future
action in any circumstance without notice or demand. Lender may release other
security for the Debt, may release any party liable for the Debt, may grant
extensions, renewals or forbearances with respect thereto, may accept a partial
or past due payment or grant other indulgences, or may apply any other security
held by it to payment of the Debt, in each case without prejudice to its rights
under this Guaranty and without such action being deemed an accord and
satisfaction or a reinstatement of the Debt. Lender will not be deemed as a
consequence of its delay or failure to act, or any forbearances granted, to have
waived or be estopped from exercising any of its rights or remedies.

 

3.3.          Enforcement Costs. Each Guarantor hereby agrees to pay, with or
without notice or demand, all costs incurred by Lender in collecting any amount
payable under this Guaranty or enforcing or protecting its rights under this
Guaranty, in each case whether or not legal proceedings are commenced. Such fees
and expenses include, without limitation, reasonable attorney's fees, fees for
other hired professionals, a reasonable assessment of the cost of services
performed by Lender's default management staff, court fees, costs incurred in
connection with pre-trial, trial and appellate level proceedings (including
discovery and expert witnesses), costs incurred in post-judgment collection
efforts or in any bankruptcy proceeding. Amounts incurred by Lender shall be
immediately due and payable, and shall bear interest at the Default Rate from
the date of disbursement until paid in full, if not paid in full within five (5)
Business Days after Lender's written demand for payment.

 

3.4.          Unimpaired Liability. Each Guarantor acknowledges and agrees that
all obligations hereunder are and shall be absolute and unconditional under any
and all circumstances without regard to the validity, regularity or
enforceability of any or all of the Loan Documents or the existence of any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety. Without limiting the foregoing, each Guarantor
acknowledges and agrees that its liability hereunder shall in no way be
released, diminished, terminated, discharged, limited, reduced, impaired or
otherwise adversely affected by reason of any of the following (whether or not
such Guarantor has any knowledge or notice thereof), and waives any common law,
equitable, statutory or other rights (including, without limitation, rights to
notice) which each Guarantor might otherwise have as a result of or in
connection with any of the following:

 

(a)            Borrower's lack of authority or lawful right to enter into any of
the Loan Documents, or the invalidity of all or any part of the Guaranteed
Obligations, or any of the Loan Documents, for any reason whatsoever, including,
without limitation, the fact that (i) the Guaranteed Obligations, or any part
thereof, exceed the amount permitted by law, (ii) the Guaranteed Obligations
violate applicable usury laws, (iii) Borrower has valid defenses, claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Borrower other than payments
made on the Debt by Borrower, (iv) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (v) the Note, the Loan Agreement or any of the other Loan
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that each Guarantor shall

 

 

4

 

 

remain liable hereon regardless of whether Borrower or any other Person be found
not liable on the Guaranteed Obligations or any part thereof for any reason;

 

(b)             any renewal, modification, alteration, supplement, extension,
increase, consolidation, restatement, rearrangement, adjustment, indulgence,
forbearance or compromise, waiver or consent provided by Lender with respect to
any of the Loan Documents including, without limitation, approval of a Transfer
or the grant of extensions of time for payment or performance;

 

(c)             failure to record any Loan Document or to perfect any security
interest intended to be provided thereby or otherwise to protect, secure or
insure any Collateral for the Debt;

 

(d)            Lender's failure to exercise, or delay in exercising, any rights
or remedies Lender may have under the Loan Documents or under this Guaranty;

 

(e)             the release, surrender, exchange, substitution, subordination,
deterioration, waste, loss or impairment (including, without limitation,
negligent, willful, unreasonable or unjustifiable impairment), in whole or in
part, of any Collateral for the Debt or acceptance of additional Collateral or
any additional guaranty or other assurance for all or any part of the Debt or
the Guaranteed Obligations;

 

(f)             any full or partial release of the liability of Borrower on the
Guaranteed Obligations, or any part thereof, or of any co-guarantors, or any
other Person now or hereafter liable, in each case whether by operation of law,
Lender's voluntary act, or otherwise, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment or performance of the Guaranteed Obligations, or any part thereof, it
being recognized, acknowledged and agreed by each Guarantor that each Guarantor
may be required to pay and perform the Guaranteed Obligations in full without
assistance or support of any other Person, and no Guarantor has been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other persons will be liable to pay or perform the Guaranteed
Obligations, or that any Indemnified Party will look to any other Person to pay
or perform the Guaranteed Obligations;

 

(g)            the failure of Lender or any other Person to exercise diligence
or reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of the Collateral, including any
neglect, delay, omission, failure or refusal of Lender (i) to take or prosecute
any action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any Collateral, or (ii) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Guaranteed Obligations;

 

(h)            the fact that any Collateral, security interest or Lien
contemplated or intended to be given, created or granted as security for the
payment or performance of the Guaranteed Obligations, or any part thereof, shall
not be properly perfected or created, or shall prove to be unenforceable or
subordinate to any other security interest or Lien, it being

 

 



 

5

 

 

recognized and agreed by each Guarantor that no Guarantor is entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any Collateral for the Guaranteed
Obligations;

 

(i)              any Bankruptcy Action involving or affecting Borrower, a SPC
Party, any other guarantor under the Loan Documents, if any, or Lender;

 

(j) the termination or discharge of the Security Instrument or the exercise of
any power of sale or any foreclosure (judicial or otherwise) or delivery or
acceptance of a deed in-lieu of foreclosure;

 

(k)            any existing or future right of offset, claim, counterclaim,
defense or other rights which any Guarantor may have against Borrower, any SPC
Party, any other guarantor under the Loan Documents, if any, or Lender, whether
in connection with the Loan or any other transaction;

 

(I)              any existing or future right of offset, claim, counterclaim,
defense or other rights of Borrower against Lender or any other Person, or
against payment of the Guaranteed Obligations, whether such rights arise in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise, other than the payment of the Guaranteed
Obligations;

  

(m)          the reorganization, merger or consolidation of Borrower into or
with any other Person;

 

(n)            any payment by Borrower to Lender is held to constitute a
preference under any Creditors Rights Law, or for any reason Lender is required
to refund such payment or pay such amount to Borrower or any other Person; or

 

(o)            the accuracy or inaccuracy of the representations and warranties
made by Borrower in any of the Loan Documents; and any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations, or the Collateral therefor, whether or not such action or omission
prejudices any Guarantor or increases the likelihood that any Guarantor will be
required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of each Guarantor that each
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
particularly described herein which obligation shall be deemed satisfied only
upon the full and final payment and performance of the Guaranteed Obligations.

 

3.5.          Waivers. To the fullest extent permitted by law, each Guarantor
hereby waives and relinquishes: (a) all rights or claims of right to cause a
marshalling of assets or to cause Lender to proceed against any of the
Collateral for the Debt before proceeding under this Guaranty against it or any
other guarantor under the Loan Documents, if any; (b) all rights and remedies
accorded by applicable law to sureties or guarantors, except any rights of
subrogation and contribution (the exercise of which are subject to the terms of
this Guaranty); (c) the right to assert a counterclaim, other than a mandatory
or compulsory counterclaim, in any action or proceeding brought by or against
it; (d) notice of acceptance of this Guaranty and of any action

 



 

6

 

 

taken or omitted in reliance hereon; (e) presentment for payment, demand,
protest, notice of nonpayment or failure to perform or observe, notice of
intention to accelerate the maturity of the Debt, notice of acceleration of the
maturity of the Debt, or any other proof, notice or demand to which it might
otherwise be entitled with respect to its obligations hereunder; and (t) all
homestead or exemption rights against the obligations hereunder and the benefits
of any statutes of limitation or repose.

 

3.6.          Guarantor Bound by Judgment Against Borrower. Each Guarantor
agrees that it shall be bound conclusively, in any jurisdiction, by the judgment
in any action by Lender against Borrower in connection with the Loan Documents
(wherever instituted) as if each Guarantor were a party to such action even if
not so joined as a party.

 

3.7.                Certain Consequences of Borrower's Bankruptcy.

 

(a)                  If Borrower shall be subject to the protection of any
Creditors Rights Law the effect of which is to prevent or delay Lender from
taking any remedial action against Borrower, including the exercise of any
option Lender has to accelerate and declare the Debt immediately due and
payable, Lender may, as against each Guarantor, nevertheless declare the Debt
due and payable and enforce any or all of its rights and remedies against each
Guarantor as provided herein.

 

(b)                  Any payment made on the Debt, whether made by Borrower or
any Guarantor or any other Person, that is required to be refunded or recovered
from Lender as a preference or a fraudulent transfer or is otherwise set-aside
pursuant to any Creditors Rights Law shall not be considered as a payment made
on the Debt or under this Guaranty. Each Guarantor's liability under this
Guaranty shall continue with respect to any such payment, or be deemed
reinstated, with the same effect as if such payment had not been received by
Lender, notwithstanding any notice of revocation of this Guaranty prior to such
avoidance or recovery or payment in full of the Debt, until such time as all
periods have expired within which Lender could be required to return any amount
paid at any time on account of the Guaranteed Obligations.

 

(c)                   Until payment in full of the Debt (including interest
accruing on the Note after the commencement of a proceeding by or against
Borrower under any Creditors Rights Law, which interest the parties agree
remains a claim that is prior and superior to any claim of any Guarantor
notwithstanding any contrary practice, custom or ruling in cases under the
Bankruptcy Code or other Creditors Rights Law generally), each Guarantor agrees
not to accept any payment or satisfaction of any Guarantor Claims and hereby
assigns all such Guarantor Claims to Lender, including the right (but not the
obligation) to file proof of claim and to vote in any Bankruptcy Action,
including the right to vote on any plan of reorganization, liquidation or other
proposal for debt adjustment under any Creditors Rights Law.

 

3.8.                Subrogation and Contribution. Each Guarantor agrees that no
payment by it under this Guaranty shall give rise to (a) any rights of
subrogation against Borrower or the Collateral for the Debt, or (b) any rights
of contribution against any other Person, in each case unless and until Lender
has received full and indefeasible payment of the Debt and performance of the
Other Obligations. If the deferral of such rights shall be unenforceable for any
reason, each

 



7

 

 

Guarantor agrees that (a) its rights of subrogation shall be junior and
subordinate to Lender's rights against Borrower and the Collateral for the Debt,
and (b) its rights of contribution against any other Person shall be junior and
subordinate to Lender's rights against any other Person.

 

3.9.          Subordination of Guarantor Claims.

 

(a)             Any Guarantor Claim shall be and hereby is deferred, postponed
and subordinated to the prior payment in full of the Debt. Further, each
Guarantor agrees that should such Guarantor receive any funds, payment, claim,
distribution, satisfaction or security for any Guarantor Claim, the same shall
be delivered to Lender in the form received (endorsed or assigned as may be
appropriate) for application on account of, or as security for, the Debt and
until so delivered to Lender, shall be held in trust for Lender as security for
the Debt, and agrees that it shall have absolutely no dominion over the amount
of such funds, payments, claim, distribution, satisfaction or security except to
pay or deliver the same to Lender, and each Guarantor covenants to promptly pay
or deliver the same to Lender.

 

(b)            Each Guarantor agrees that it shall have no Liens or security
interests upon Borrower's assets to secure any Guarantor Claim and, to the
extent that any such Lien or security interest in Borrower's assets exists or
shall hereafter be created or attach for any reason, such Liens and security
interests are and shall remain inferior and subordinate to the Liens and
security interests of Lender securing the Debt. Without the prior written
consent of Lender, no Guarantor shall (i) exercise or enforce any creditor's
rights it may have against Borrower, or (ii) foreclose, repossess, sequester or
otherwise take steps to institute any action or proceedings to enforce any Liens
or security interests on any asset of Borrower.

 

(c)             In the event of any Bankruptcy Action involving any Guarantor as
debtor, Lender shall have the right to prove its claim in any such Bankruptcy
Action so as to establish its rights hereunder and receive directly from the
receiver, trustee or other court custodian dividends and payments which would
otherwise be payable upon Guarantor Claims. Each Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application against
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to any Guarantor, and which, as between Borrower and any such Guarantor,
shall constitute a credit against the Guarantor Claims, then upon payment to
Lender in full of the Guaranteed Obligations, Guarantor shall be subrogated to
the rights of Lender to the extent that such payments to Lender on any such
Guarantor Claim have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if Lender had not
received dividends or payments upon such Guarantor Claim.

 

3.10.       Lender Transferees; Secondary Market Activities. Each Guarantor
acknowledges and agrees that Lender, without notice to any Guarantor or any
Guarantor's prior consent, may assign all or any portion of its rights hereunder
in connection with any sale or assignment of the Loan or servicing rights
related to the Loan, each grant of participations in or syndication of the Loan,
a transfer of the Loan as part of a Securitization in which Lender assigns its
rights to a securitization trustee, or a contract for the servicing of the Loan,
and that each such assignee, participant or servicer shall be entitled to
exercise all of Lender's rights and remedies hereunder. Each Guarantor further
acknowledges that Lender may provide to third parties with

 



8

 

 

an existing or prospective interest in the servicing, enforcement, ownership,
purchase, participation or Securitization of the Loan, including, without
limitation, any Rating Agency rating the Securities issued in respect of a
Securitization or participation of the Loan, and any entity maintaining
databases on the underwriting and performance of commercial mortgage loans, any
and all information which Lender now has or may hereafter acquire relating to
the Loan, the Property or with respect to Borrower or any Guarantor, as Lender
determines necessary or desirable. Each Guarantor irrevocably waives all rights
it may have under applicable law, if any, to prohibit such disclosure,
including, without limitation, any right of privacy.

 

3.11.       Financial Reports, Inspection of Records. Each Guarantor agrees to
furnish to Lender all financial reports required to be provided by Borrower and
any Guarantor to Lender in accordance with, and at the times specified in,
Section 5.10 of the Loan Agreement.

 

3.12.       ERISA. (a) No Guarantor shall engage in any Prohibited Transaction
or Prohibited Governmental Transaction subjecting Lender to liability for a
violation of ERISA, the Code a state statue or other similar law.

 

(b)         Each Guarantor further covenants and agrees to deliver to Lender
such certifications or other evidence from time to time throughout the term of
the Loan, as requested by Lender, that (i) such Guarantor is not and does not
maintain a Plan or a Governmental Plan; (ii) such Guarantor is not engaging in a
Prohibited Transaction or any Prohibited Governmental Transaction; and (iii) one
or more of the following circumstances is true:

 

(A)           Equity interests in such Guarantor are publicly offered
securities, within the meaning of 29 C.F.R. § 2510.3-101 (b)(2);

 

(B)           Less than twenty-five percent (25%) of each outstanding class of
equity interests in such Guarantor are held by "benefit plan investors" within
the meaning of 29 C.F.R. § 2510.3-101(f)(2); or

 

(C)            Such Guarantor qualifies as an "operating company" or a "real
estate operating company" within the meaning of 29 C.F.R. § 2510.3-101(c) or
(e).

 

3.13.       Bankruptcy Actions against Borrower. Each Guarantor covenants and
agrees that it will not at any time institute any Bankruptcy Action against
Borrower, or join in the institution of any Bankruptcy Action against Borrower.
Upon the commencement of any Bankruptcy Action by or against Borrower, no
Guarantor shall seek or cause Borrower to seek a supplemental stay or other
relief, whether injunctive or otherwise, pursuant to 11 U.S.C. §105 or any other
provision of the Bankruptcy Code or any other Creditors Rights Law, to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any
rights of Lender against any Guarantor or the Collateral by virtue of this
Guaranty or otherwise.

 

3.14.Intentionally Deleted.

9

 

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

 

4.1.                Guarantor Due Diligence and Benefit. Each Guarantor
represents and warrants to Lender that (a) the Loan and this Guaranty are for
commercial purposes, (b) it has had adequate opportunity to review the Loan
Documents, (c) it is fully aware of obligations of Borrower thereunder and of
the financial condition, assets and prospects of Borrower, and (d) it is
executing and delivering this Guaranty based solely upon such Guarantor's own
independent investigation of the matters contemplated by clauses (a)-(c) above
and in no part upon any representation, warranty or statement of Lender with
respect thereto.

 

4.2.General. Each Guarantor hereby represents and warrants as follows:

 

(a)            Authority. Each Guarantor has the full power and authority to
execute and deliver this Guaranty and to perform its obligations hereunder. If
any Guarantor is not an individual: (i) such Guarantor is duly organized,
validly existing and in good standing under the laws of the state of its
formation, and (ii) the execution, delivery and performance of this Guaranty by
such Guarantor has been duly and validly authorized and the person(s) signing
this Guaranty on such Guarantor's behalf has been validly authorized and
directed to sign this Guaranty.

 

(b)            Valid and Binding Obligation. This Guaranty constitutes each
Guarantor's legal, valid and binding obligation, enforceable against it in
accordance with its terms, except to the extent enforceability may be limited
under applicable Creditors Rights Laws affecting creditors' rights generally and
by general principles of equity.

 

(c)                No Conflict with Other Agreement. Each Guarantor's execution,
delivery and performance of this Guaranty will not (i) violate such Guarantor's
organizational documents if such Guarantor is not an individual, (ii) result in
the breach of, or conflict with, or result in the acceleration of, any
obligation under any guaranty, indenture, credit facility or other instrument to
which such Guarantor or any of its assets may be subject, or (iii) violate any
order, judgment or decree to which such Guarantor or any of its assets is
subject, or (iv) contravene any (A) law or governmental rule, regulation or
order which is applicable to such Guarantor and no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by such Guarantor of
this Guaranty, or (B) any other contractual restriction which is binding upon or
which affects such Guarantor, and does not and will not result in or require the
creation of any lien, security interest or other charge or encumbrance upon or
with respect to any property of such Guarantor.

 

(d)            No Bankruptcy or Felony Conviction. Guarantor (a) is not the
subject of a Bankruptcy Action, (b) has no prior record of having been the
subject of a Bankruptcy Action, and (c) has never been convicted of a felony.

 

(e)             No Pending Litigation. There is no pending, filed or threatened
action, suit or proceeding, arbitration or governmental investigation, at law or
in equity or by or before any Governmental Authority or other agency, involving
Guarantor, an adverse outcome of which

10

 

 

would reasonably be expected to materially and adversely affect Guarantor's
ability to perform under this Guaranty.

 

(f)             Consideration. Upon consummation of the assumption of the Loan,
each Guarantor owns a direct or indirect interest in Borrower and will derive
substantial benefit from the assumption of the Loan by Borrower.

 

(g)            Financial Condition. Each Guarantor currently is solvent and will
not be rendered insolvent by providing this Guaranty and has delivered to Lender
true and correct copies of such Guarantor's financial statements as of the date
hereof.

 

(h)            Familiarity and Reliance. Each Guarantor is familiar with, and
has independently reviewed, books and records regarding the financial condition
of Borrower and is familiar with the value of any and all Collateral intended to
be given as security for the payment of the Debt or the Guaranteed Obligations;
provided, however, no Guarantor is relying on such financial condition or the
Collateral as an inducement to enter into this Guaranty.

 

(i)              No Representation by Lender. Neither Lender nor any other
Person has made any representation, warranty, or statement to any Guarantor in
order to induce any Guarantor to execute this Guaranty.

 

(j) ERISA. (a) (i) No Guarantor is a Plan, (ii) none of the assets of any
Guarantor constitute or will constitute Plan Assets and (iii) no Guarantor is
engaging in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (or the exercise by Lender of any of its rights under the
other Loan Documents) to be a Prohibited Transaction.

 

(b) (i) No Guarantor is a Governmental Plan and (ii) no transactions by or with
any Guarantor are subject to state statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code currently in
effect, which prohibit or otherwise restrict the transactions contemplated by
this Agreement or the other Loan Documents.

 

(k) Compliance. Guarantor is in compliance with all applicable Legal
Requirements. Guarantor is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority. There has not been
committed by Guarantor or any other Person in occupancy of or involved with the
operation or use of the Property any act or omission affording the federal
government or any other Governmental Authority the right of forfeiture as
against the Property or any monies paid in performance of Borrower's obligations
under any of the Loan Documents.

 

(l) Financial Information. All financial information submitted by Guarantor to
Lender including but not limited to all financial statements, statements of cash
flow and income and operating statements, rent rolls, reports, certificates and
other documents submitted in connection with the Loan (including the application
therefor) or in satisfaction of the terms thereof and all statements of fact
made by Guarantor in this Guaranty or in any other Loan Document, are (a) true,
complete and correct, and (b) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as expressly disclosed therein.

11

 

 

(m)          Loan Assumption Information. All information provided to Lender or
Servicer by Guarantor, or any of its employees, officers, directors, partners,
members, managers or representatives, in connection with or relating to (i) the
assumption of the Loan, the Assumption Agreement or the transactions
contemplated thereby or (ii) the Property contains no untrue statement of
material fact and does not omit a material fact necessary in order to make such
information not misleading.

 

(n)            Full and Accurate Disclosure. No statement of fact made by
Guarantor in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no material fact presently known to Guarantor which has not been disclosed to
Lender which adversely affects, nor as far as Guarantor can foresee, might
adversely affect, the use, value or operation of the Property or the business,
operations or condition (financial or otherwise) of Borrower or Guarantor. There
has been no material adverse change in any condition, fact, circumstance or
event that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise materially and adversely
affects or might materially and adversely affect the Property or the business
operations or the financial condition of Borrower or Guarantor. Guarantor has
disclosed to Lender all material facts and has not failed to disclose any
material fact that could cause any representation or warranty made herein to be
materially misleading.

 

ARTICLES. MISCELLANEOUS

 

5.1.          Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given and shall become effective as provided in
Section 13.6 of the Loan Agreement. Notices to Guarantor shall be addressed as
follows:

 

Inland Real Estate Income Trust, Inc. 2901 Butterfield Road

Oak Brook, IL 60523

Attn: Chief Financial Officer Fax: (630) 586-6590

 

With a copy to:

 

The Inland Group of Companies 2901 Butterfield Road

Oak Brook, IL 65203 Attn: General Counsel Fax: (630) 218-4900

 

5.2.          Entire Agreement; Modification. This Guaranty contains the entire
agreement of the parties hereto with respect to the subject matter hereof, and
all prior agreements among or between such parties, whether oral or written, are
superseded by the terms of this Guaranty. This Guaranty may not be modified,
amended, extended, discharged, terminated, changed, and no provision hereof may
be waived, orally or by any act or failure to act on the part of Guarantor or

12

 

 

Lender, and no consent to any departure by Guarantor therefrom shall be
effective, except by a writing signed by the party against whom enforcement is
sought, and then such modification, amendment, extension, discharge,
termination, change, waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on any Guarantor, shall entitle any
Guarantor to any other or future notice or demand in the same, similar or other
circumstances.

 

5.3.               Binding Effect; Joint and Several Obligations. Whenever in
this Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the heirs, executors, legal representatives, administrators,
successors and assigns of such party. All covenants, promises and agreements in
this Guaranty, by or on behalf of any Guarantor, shall inure to the benefit of
the legal representatives, successors and assigns of Lender. No Guarantor may
delegate or transfer this Guaranty or any of its respective rights or
obligations hereunder without the prior written consent of Lender. Each Person
constituting Guarantor shall be jointly and severally liable hereunder. If any
Guarantor is a partnership, the agreements contained in this Guaranty shall
remain in force and be applicable, notwithstanding any changes in the
individuals or entities comprising the partnership, and the term "Guarantor," as
used herein, shall include any alternate or successor partnership, but any
predecessor partnership and their partners shall not thereby be released from
any liability. If any Guarantor is a corporation, the agreements contained in
this Guaranty shall remain in full force and be applicable notwithstanding any
changes in the shareholders comprising, or the officers and directors relating
to, the corporation, and the term "Guarantor" as used herein, shall include any
alternate or successor corporation, but any predecessor corporation shall not be
relieved of liability hereunder. If any Guarantor is a limited liability
company, the agreements contained in this Guaranty shall remain in force and be
applicable, notwithstanding any changes in the members comprising the limited
liability company, and the term "Guarantor" as used herein, shall include any
alternate or successor limited liability company, but any predecessor limited
liability company and their members shall not thereby be released from any
liability. (Nothing in the foregoing sentences shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such partnership, corporation or limited liability company which may be set
forth in the Loan Agreement or the other Loan Documents.)

 

5.4.                Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

5.5.               Duplicate Originals; Counterparts. This Guaranty may be
executed in any number of duplicate originals, and each duplicate original shall
be deemed to be an original. This Guaranty (and each duplicate original) also
may be executed in any number of counterparts, each of which shall be deemed an
original and all of which together constitute a fully executed Guaranty even
though all signatures do not appear on the same page. The failure of any party
hereto to execute this Guaranty, or any counterpart hereof, shall not relieve
the other signatories from their obligations hereunder.

13

 

 

5.6.                Principles of Construction. All references to sections and
exhibits, if any, are to sections and exhibits in or to this Guaranty unless
otherwise specified. Article and section headings are for convenience only and
shall not be used in interpretation of this Guaranty. All uses of the word
"including" shall mean "including, without limitation" unless the context shall
indicate otherwise. Unless otherwise specified, the words "hereof," "herein" and
"hereunder" and words of similar import when used in this Guaranty shall refer
to this Guaranty as a whole and not to any particular provision of this
Guaranty; the word "section" refers to the entire section and not to any
particular subsection, paragraph or other subdivision; the word "or" shall be
deemed to include "and/or"; and "Guaranty" and each of the Loan Documents
referred to herein mean each such agreement as originally executed and as
hereafter amended, restated, replaced, supplemented or otherwise modified from
time to time, but only to the extent such modifications are not prohibited by
the terms hereof or by the terms of any of the other Loan Documents. References
to statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referenced. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined, and
pronouns shall be construed to cover all genders.

 

5.7.          Lender's Discretion. Whenever pursuant to this Guaranty, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole and absolute discretion of Lender and shall be final and conclusive.
Prior to a Securitization, whenever pursuant to the Loan Agreement the Rating
Agencies are given any right to approve or disapprove any matter relating to any
Guarantor, or any arrangement or term relating to Guarantor is to be
satisfactory to the Rating Agencies, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory, based upon Lender's determination of Rating Agency criteria, shall
be substituted therefor.

 

5.8.          Preservation of Rights. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. Lender's rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
Lender may have under other agreements, at law or in equity. Any
representations, warranties, covenants or indemnification liabilities for breach
thereof contained in this Agreement shall not be affected by any knowledge of,
or investigations performed by, Lender. Any one or more Persons comprising
Guarantor, or any other party liable upon or in respect of this Agreement or the
Debt, may be released without affecting the liability of any party not so
released.

 

5.9.          Costs and Expenses. Wherever pursuant to this Guaranty it is
provided that Guarantor pay any costs and expenses, such costs and expenses
shall include, but not be limited to, legal fees and disbursements of Lender,
whether with respect to retained firms, the reimbursement for the expenses of
in-house staff or otherwise.

14

 

 

5.10.       Servicer. Pursuant to Section 11.4 of the Loan Agreement, the Loan
may be serviced by a Servicer. All references to Lender herein shall refer to
and include any such Servicer to the extent applicable.

 

5.11.Governing Law; Service of Process.

 

(a)            THIS GUARANTY WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE WHERE THE LAND IS LOCATED WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS, PROVIDED THAT TO THE EXTENT ANY OF SUCH LAWS
MAY NOW OR HEREAFTER BE PREEMPTED BY FEDERAL LAW, IN WHICH CASE SUCH FEDERAL LAW
SHALL SO GOVERN AND BE CONTROLLING. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY.

 

(b)            ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR
ARISING OUT OF OR RELATING TO THIS GUARANTY MAY, AT LENDER'S OPTION, BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN OR FOR THE COUNTY WHERE THE PROPERTY
IS LOCATED AND EACH GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH GUARANTOR IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY SUCH COURT. EACH GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

 

CT Representative

2000 Interstate Park Drive, Suite 204

Montgomery, AL 36109

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN OR FOR THE COUNTY WHERE THE PROPERTY IS LOCATED,
AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO EACH GUARANTOR IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON EACH GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE WHERE
THE PROPERTY IS LOCATED. EACH GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER
OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME
AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN
OR FOR THE COUNTY WHERE THE PROPERTY IS LOCATED (WHICH SUBSTITUTE AGENT AND
OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS),
AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT
CEASES TO HAVE AN OFFICE IN OR FOR THE

15

 

 

COUNTY WHERE THE PROPERTY IS LOCATED OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

5.12.       WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
GUARANTOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM OF ANY NATURE,
WHETHER IN CONTRACT OR TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO
THIS GUARANTY OR THE OTHER LOAN DOCUMENTS, OR ANY ACTS OR OMISSIONS OF LENDER,
OR ANY OF ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH RESPECT TO ANY OF THE FOREGOING. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY SUCH ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH GUARANTOR.

 

5.13.Indemnity.

 

(a)                     Each Guarantor agrees to indemnify each Indemnified
Party and to defend and hold each Indemnified Party harmless from and against,
any and all Liabilities which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any Person, entity or Governmental
Authority (including any Person or entity claiming derivatively on behalf of any
Guarantor), in connection with or arising out of or relating to the matters
referred to in this Guaranty, whether (a) arising from or incurred in connection
with any breach of a representation, warranty or covenant by any Guarantor, or
(b) arising out of or resulting from any suit, action, claim, proceeding or
governmental investigation, pending or threatened, whether based on statute,
regulation or order, or tort, or contract or otherwise, before any court or
governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any Liabilities attributable to an Indemnified
Party's gross negligence or willful misconduct. The indemnity agreement
contained in this Section 5.13(a) shall survive the termination of this Guaranty
and assignment of any rights hereunder. Each Guarantor may participate at its
expense in the defense of any such claim.

 

(b)                    If any action shall be brought against any Indemnified
Party based upon any of the matters for which such Indemnified Party is
indemnified hereunder, Lender shall endeavor to notify each Guarantor in writing
thereof and each Guarantor shall promptly assume the defense thereof, including,
without limitation, the employment of counsel acceptable to such Indemnified
Party, and the negotiation of any settlement; provided, however, that any
failure of Lender to notify any Guarantor of such matter shall not impair or
reduce the obligations of Guarantor hereunder so long as Guarantor is not
materially prejudiced by such failure. Each Indemnified Party shall have the
right, at the expense of each Guarantor (which expense shall be included in
Liabilities), to employ separate counsel in any such action and to participate
in the

16

 

 

defense thereof. In the event any Guarantor shall fail to discharge or undertake
to defend any Indemnified Party against any Liabilities, such Indemnified Party
may, at its sole option and election, defend or settle such Liabilities. The
liability of each Guarantor to each Indemnified Party hereunder shall be
conclusively established by such settlement, provided such settlement is made in
good faith, and the amount of such liability shall include both the settlement
consideration and the costs and expenses, including, without limitation,
attorneys' fees and disbursements, incurred by Lender in effecting such
settlement. In such event, such settlement consideration, costs and expenses
shall be included in Liabilities and each Guarantor shall pay the same as
hereinafter provided. Each Indemnified Party's good faith in any such settlement
shall be conclusively established if the settlement is made on the advice of
independent legal counsel for such Indemnified Party.

 

(c)                    No Guarantor shall, without the prior written consent of
all Indemnified Parties: (i) settle or compromise any action, suit, proceeding
or claim or consent to the entry of any judgment that does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to each
Indemnified Party of a full and complete written release of each Indemnified
Party (in form, scope and substance satisfactory to each Indemnified Party in
its sole discretion) from all liability in respect of such action, suit,
proceeding or claim and a dismissal with prejudice of such action, suit,
proceeding or claim; or (ii) settle or compromise any action, suit, proceeding
or claim in any manner that may adversely affect any Indemnified Party or
obligate any Indemnified Party to pay any sum or perform any obligation as
determined by each Indemnified Party in its sole discretion.

 

(d)                    All Liabilities shall be immediately reimbursable to each
Indemnified Party when and as incurred and, in the event of any litigation,
claim or other proceeding, without any requirement of waiting for the ultimate
outcome of such litigation, claim or other proceeding, and each Guarantor shall
pay to each Indemnified Party any and all Liabilities within ten (10) days after
written notice from any Indemnified Party itemizing the amounts thereof incurred
to the date of such notice. In addition to any other remedy available for the
failure of any Guarantor to periodically pay such Liabilities, such Liabilities,
if not paid within said ten day period, shall bear interest at the Default Rate.

17

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

 

GUARANTOR:

 

INLAND REAL ESTATE INCOME TRUST, INC.

a Maryland corporation

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer & CAO

 

